Citation Nr: 0823211	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2004 rating 
decision rating decision of the Department of Veterans 
Affairs ("VA") Regional Office ("RO") in St. Paul, 
Minnesota in which the RO granted service connection for PTSD 
and assigned a 30 percent disability rating effective January 
29, 2004.  In a January 2005 rating decision, the appellant's 
disability rating was increased to 50 percent effective 
January 29, 2004.  The appellant, who had active service from 
September 1966 to September 1968, appealed the assigned 
disability rating to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.    
 
In a February 2007 decision, the Board denied that 
appellant's claim of entitlement to a disability rating in 
excess of 50 percent for his service-connected PTSD.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the "Court").  In 
March 2008, the Court vacated and remanded the Board's 
February 2007 decision in light of a Joint Motion to Remand 
submitted by the parties. See March 2008 Joint Motion for 
Remand; March 2008 Court order.  As such, the appeal has been 
returned to the Board for compliance with the instructions 
set forth in the March 2008 Joint Motion to Remand

After reviewing all evidence of record, to include evidence 
recently submitted 
by the appellant's attorney in May 2008 with a waiver of 
Regional Office consideration, the Board finds that 
additional development of the appellant's claim is necessary.  
As such, the appeal is REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  VA will 
notify the appellant that further action is required on his 
part.

In addition to the foregoing, the Board observes that it 
previously found that the matter of a total rating based on 
individual unemployability due to service-connected 
disabilities ("TDIU") had been raised by the appellant.  
The Board referred this issue to the RO for appropriate 
action in its February 2007 decision.  As there is no 
indication in the record that action has been taken in 
regards to the Board's request, the Board REFERS this matter 
once again to the RO for review.  
REMAND

A review of the record with respect to the appellant's claim 
of entitlement to a disability rating in excess of 50 percent 
for his service-connected PTSD discloses a need for further 
development prior to final appellate review.  

In this regard, the Board observes that it previously found 
in its February 2007 decision that the appellant's PTSD 
caused occupational and social impairment with reduced 
reliability and productivity, but that it did not result in 
occupational and social impairment with deficiencies in most 
areas.  As such, the Board denied a disability rating in 
excess of 50 percent for the appellant's PTSD. 

In the March 2008 Joint Motion to Remand referenced above, 
VA's General Counsel and the appellant argued that the Board 
erred in issuing its February 2007 decision on the basis that 
it "failed to properly consider all evidence relative to the 
claim, rendering inadequate its statement of reasons or 
bases." March 2008 Joint Motion to Remand, p. 1.  
Specifically, the parties took issue with the Board's 
statement that although "social isolation is a predominant 
concern for the veteran, the veteran does not exhibit nearly 
all of the criteria indicative of a 70 percent rating." Id., 
pgs. 1-2.  They argued that this statement indicated that the 
Board's denial of an increased rating was based upon a 
failure to meet the specific rating criteria listed within 
VA's Ratings Schedule, a misinterpretation of section 4.130 
as the purpose of this section is to provide examples of 
symptoms to guide VA in determining whether occupational and 
social impairment is shown rather than listing necessary 
criteria that must be met for an increased disability rating 
to be granted. Id., pgs. 3-4.  In light of this alleged 
misinterpretation, the parties asserted that the Board's 
February 2007 should be set aside and the claim remanded for 
readjudication. Id., p. 4. 

In its March 2008 order, the Court granted the parties Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  The case was then returned 
to the Board for further review. 


In May 2008, the appellant's counsel submitted additional 
evidence supportive of the claim with a waiver of RO 
consideration. See May 2008 correspondence with attachment.  
This evidence consists of a letter dated in April 2008 from a 
licensed clinical social worker from whom the appellant 
receives therapy.  In this letter, the social worker 
essentially indicates that he has been involved in the 
appellant's treatment for PTSD since October 2003; that while 
he initially only had minimal contact with the appellant when 
he began treatment, this contact has increased over the last 
four years; and that the appellant currently experiences 
severe impairment as a result of his PTSD.  He stated that 
the appellant has made little progress in recovery over the 
last several years in terms of his PTSD and he was of the 
conclusion that the appellant's condition was chronic and 
would remain unresponsive for treatment in the future.  In 
addition, the social worker opined that the appellant's 
social and occupational functioning has been impaired to the 
extent that it would be unreasonable to expect the appellant 
to pursue full time gainful employment.  

A review of the appellant's claims file reveal similar 
letters from the social worker submitted on the appellant's 
behalf dated in November 2004 and August 2006. 
A review of the claims file also reveals VA medical records 
dated only from August 2004 to June 2005.  In light of the 
fact that the April 2008 letter indicates that there are 
outstanding VA medical records dated from approximately June 
2005 to April 2008 that have not been associated with the 
claims file, the Board finds that a remand of this claim is 
necessary in order to afford the RO the opportunity to obtain 
these records.  

In addition to the foregoing, the Board observes that the 
appellant's most recent VA examination was performed in March 
2004.  Although the mere passage of time does not necessarily 
require that a VA examination be rescheduled, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. 
§ 3.327(a).  In light of the new evidence of record and the 
anticipated association of the appellant's outstanding VA 
medical records with the claims file, the Board finds that a 
more recent VA examination is in order to accurately assess 
the severity of the appellant's service-connected PTSD.  
Therefore, the Board remands this case to the RO for 
additional development. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the Tomah, Wisconsin VA 
medical facility dated after June 2005. 

3.  The RO should then afford the 
appellant a VA examination in order to 
assess the current severity of his 
PTSD.  The appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  The examination 
report should include a description of 
the appellant's symptoms, clinical 
findings and associated functional 
impairment that is attributed to his 
service-connected PTSD.  In providing 
the requested medical opinion, the 
examiner should provide medical 
findings in terms consistent with the 
current criteria for rating mental 
disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, should assign a 
Global Assessment of Functioning score, 
and should explain the meaning of the 
numerical score assigned to the 
appellant's PTSD.  All findings should 
be reported in detail accompanied by a 
complete rationale.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and comply with a Court order; and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

